   Case 5:19-cv-03265-SAC Document 19 Filed 04/23/20 Page 1 of 5




                 IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF KANSAS



BRENNAN R. TRASS,

                             Plaintiff,

          v.                                       CASE NO. 19-3265-SAC

RENO COUNTY SHERIFF’S DEPARTMENT, et al.,

                             Defendants.


                         MEMORANDUM AND ORDER

     This matter is a civil rights action filed under 42 U.S.C. § 1983.

Plaintiff, now a prisoner in state custody, claims his constitutional

rights were violated by the lack of access to a law library during

his pretrial detention in the Reno County Correctional Facility

(RCCF).

     By an order dated January 9, 2020, the Court directed plaintiff

to submit additional information, and he filed a timely response. The

Court has considered the record, and for the reasons that follow,

dismisses this matter for failure to state a claim for relief.
                            Pending motions

    Three motions are pending before the Court: (1) plaintiff’s

amended motion for leave to proceed in forma pauperis (Doc. 14); (2)

his amended motion for damages (Doc. 16); and his motion to document

records (Doc. 18).

     Plaintiff has been granted leave to proceed in forma pauperis,

and his amended motion appears to seek relief from the fee obligation
due to the current negative balance in his institutional account.

The collection of a prisoner’s filing fee is governed by 28 U.S.C.

§ 1915(b), which provides for an initial partial filing fee based upon
     Case 5:19-cv-03265-SAC Document 19 Filed 04/23/20 Page 2 of 5




balance and deposit information for the six months preceding the

filing of an action. 28 U.S.C. § 1915(b)(1). After the initial partial

fee is paid, the correctional institution is directed to submit a

partial filing fee in each month in which the deposits to a prisoner’s

account    exceed    $10.00.    §   1915(b)(2).     Plaintiff’s     filing    fee

obligation will remain subject to collection under that statutory

provision.

      Plaintiff’s amended motion for damages increases the amount of

damages he seeks as relief. Because the Court has determined that this

matter does not state a claim for relief, the motion will be denied

as moot.

      Plaintiff’s motion to document records is granted, and the Court

has examined the medical request forms attached to the motion.

                                    Discussion

      The Court construes the complaint to state a claim of a denial

of access to the courts due to the lack of a law library and construes

the material concerning the medical services at the RCCF as exhibits

in support of plaintiff’s claim he was injured by the lack of access
to a law library1.

                      Denial of access to the courts

      The United States Supreme Court has recognized a constitutional

right of access to the courts. See Bounds v. Smith, 430 U.S. 817, 828

(1977). The Supreme Court has interpreted this right to require that

prison officials “assist inmates in the preparation and filing of

meaningful legal papers.” Id. The right to access the courts does not

guarantee inmates “the right to a law library or to legal assistance,”


11Plaintiff appears to claim because he was unable to pursue a claim of the denial
of a speedy trial, he remained in pretrial detention, undermining his familial
relationships and causing him to suffer mentally and physically.
   Case 5:19-cv-03265-SAC Document 19 Filed 04/23/20 Page 3 of 5




but merely to “the means for ensuring ‘a reasonably adequate

opportunity     to   present   claims    of   violations    of    fundamental

constitutional rights to the courts.’” Lewis v. Casey, 518 U.S. 343,

350-51 (1996)(quoting Bounds, 430 U.S. at 825). The right to access

the courts is “only [the right] to present … grievances to the courts,”

and does not require prison administrators to supply resources

guaranteeing inmates’ ability “to litigate effectively once in court”

or to “conduct generalized research.” Id. at 354, 360.

     To establish a violation of this right, a prisoner must show

“actual injury” by showing that the denial in access prejudiced the

pursuit of a legal remedy. Treff v. Galetka, 74 F.3d 191, 194 (10th

Cir. 1996).

     Plaintiff claims that the lack of access to a law library at the

RCCF caused him actual injury by impairing his ability to represent

himself in his criminal trial.

     In his supplemental response, plaintiff acknowledges that the

trial   court   appointed   standby     counsel.   It   appears   that   after

plaintiff’s defense counsel was permitted to withdraw, he was
appointed to remain as standby counsel. Plaintiff complains, though,

that standby counsel did little to assist him.

     “It is well established that providing legal counsel is a

constitutionally acceptable alternative to a prisoner’s demand to

access a law library.” United States v. Taylor, 183 F.3d 1199, 1204

(10th Cir. 1999)(citing Lewis, 518 U.S. at 350-51). Likewise, the

federal courts have held that providing standby counsel is sufficient

to protect the right of access to the courts. See United States v.
Stanley, 385 Fed. Appx. 805, 807-08 (10th Cir. 2010)(“Providing standby

legal counsel for assistance at trial is the equivalent of allowing
      Case 5:19-cv-03265-SAC Document 19 Filed 04/23/20 Page 4 of 5




library access … [a]nd in any event, a trial court is under no

obligation      to    provide   law    library     access   to   a    prisoner   who

voluntarily, knowingly and intelligently waives his right to counsel

in    a    criminal    proceeding.”)(internal        quotations      and   citation

omitted); Howland v. Kilquist, 833 F.2d 639, 643 (7th Cir. 1987)(“the

trial court’s offer of appointment of counsel … and the appointment

of standby counsel, satisfied any obligation which the state had to

provide … legal assistance”). See also Smith v. Hutchins, 426 Fed.

Appx. 785, 788 (11th Cir. 2011)(stating that “a criminal defendant who

seeks to proceed pro se has no right to access a law library to aid

him in his own defense at trial where he has already been provided

the    option    of    legal    counsel”)(collecting        cases);    Degrate    v.

Godwin, 84 F.3d 768, 769 (5th Cir. 1996) (per curiam) (“having

rejected the assistance of court-appointed counsel, [the defendant]

had no constitutional right to access a law library in preparing

the pro se defense of his criminal trial”); United States v. Smith,

907 F. 2d 42, 44 (6th Cir. 1990)(rejecting argument that either the

First or the Sixth Amendment require that a criminal defendant who
waives his right to counsel is entitled to an adequate law library

to satisfy the right of access to the courts).

          Here, the fact that plaintiff proceeded with standby counsel

available during his trial was sufficient to protect his right of

access to the courts; therefore, the failure to allow him access to

a law library did not violate his rights.

                                      Conclusion

          For the reasons set forth, the Court finds plaintiff was not
denied access to the courts. Although the RCCF does not have a law

library, plaintiff was provided first with appointed counsel, and upon
   Case 5:19-cv-03265-SAC Document 19 Filed 04/23/20 Page 5 of 5




counsel’s withdrawal, he was appointed standby counsel to assist him

in the criminal proceedings.

     IT IS, THEREFORE, BY THE COURT ORDERED this matter is dismissed

for failure to state a claim for relief.

     IT IS FURTHER ORDERED plaintiff’s amended motion for leave to

proceed in forma pauperis (Doc. 14) is denied. Collection action shall

continue under 28 U.S.C. § 1915(b)(2).

     IT IS FURTHER ORDERED plaintiff’s amended motion for damages

(Doc. 16) is denied as moot.

     IT IS FURTHER ORDERED plaintiff’s motion to document records

(Doc. 18) is granted.

     IT IS SO ORDERED.

     DATED:   This 23rd day of April, 2020, at Topeka, Kansas.



                                  S/ Sam A. Crow
                                  SAM A. CROW
                                  U.S. Senior District Judge
